Simmons, C. J.
The declaration sets forth in substance a cause of action. Although it is silent as to whether the contract alleged to have been made was in writing or in parol, the facts stated show that even if it was in parol and therefore originally within the statute of frauds, it was made valid and binding by performance. The breach of the contract and the consequent damages to the plaintiff are sufficiently stated, as against a general demurrer. It was error to dismiss the action. Judgment reversed.
W. L. Clarice, J. E. Wooten and J. M. Stubbs, for plaintiff.
A. C. Pate and Roberts & Smith, for defendants.